Case 1:18-cv-00155-SOM-WRP Document 432 Filed 04/16/21 Page 1 of 3            PageID #:
                                  9605



 CHRISTINE Z. HERI
 Regional Solicitor
 RUBEN R. CHAPA
 Counsel for ERISA
 ELISABETH NOLTE
 Trial Attorney
 U.S. Department of Labor
 Office of the Solicitor
 230 S. Dearborn St., Suite 844
 Chicago, Illinois 60604
 T: (312) 353-7837 | F: (312) 353-5698
 Nolte.Elisabeth.P@dol.gov
 Attorneys for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF HAWAII

     MARTIN J. WALSH, 1 Secretary of         1:18-cv-155-SOM-WRP
     Labor, United States Department of
     Labor,                                  SECRETARY OF LABOR’S
                                             MOTION IN LIMINE NO. 1:
                  Plaintiff,                 EXCLUSION OF EXPERT
                                             TESTIMONY AND REPORTS OF
            vs.                              HOWARD L. KAPLAN AND
                                             RENEE R. MCMAHON
     SHARON L. HERITAGE, as
     successor to Nicholas L. Saakvitne,     JUDGE: Hon. Susan Oki Mollway
     Deceased, et al.,
                  Defendants.


          Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of

 Labor (“Secretary”), hereby moves the Court to preclude Defendants Brian J.


 1
  By operation of law, Martin J. Walsh, Secretary of Labor, is substituted for
 former Acting Secretary of Labor Milton Al Stewart. Fed. R. Civ. P. 25(d).
Case 1:18-cv-00155-SOM-WRP Document 432 Filed 04/16/21 Page 2 of 3          PageID #:
                                  9606



 Bowers and Dexter C. Kubota (“Defendants Bowers and Kubota” or “Defendants”)

 from introducing the expert testimony (via declaration or otherwise) and reports of

 Howard L. Kaplan and Renee R. McMahon at trial. As set forth in the Secretary’s

 Memorandum in Support and accompanying exhibits filed herewith, the Court

 should exclude the testimony and reports of McMahon and Kaplan because Federal

 Rule of Civil Procedure 37 provides for such exclusion to remedy Defendants

 Bowers’s and Kubota’s failure to timely identify McMahon and Kaplan as their

 expert witnesses, the opinions of McMahon and Kaplan are needlessly cumulative

 under Federal Rule of Evidence 403, exclusion is consistent with public policy,

 and the reports are inadmissible hearsay under Federal Rule of Evidence 802.

       Pursuant to Local Rule 7.8, on March 15, 2021, the parties through counsel

 conducted a telephonic conference regarding this motion in limine. The parties

 were unable to resolve this dispute.

       WHEREFORE, the Secretary respectfully requests the Court grant his

 Motion to exclude the expert testimony and reports of McMahon and Kaplan.



 Dated: April 16, 2021                        Respectfully submitted,

                                              ELENA S. GOLDSTEIN
                                              Deputy Solicitor

                                              CHRISTINE Z. HERI
                                              Regional Solicitor



                                          2
Case 1:18-cv-00155-SOM-WRP Document 432 Filed 04/16/21 Page 3 of 3   PageID #:
                                  9607




                                         /s/Elisabeth Nolte
                                         ELISABETH NOLTE
                                         Trial Attorney

                                         Attorneys for MARTIN J. WALSH,
                                         Secretary of Labor, United States
                                         Department of Labor, Plaintiff




                                     3
